MEMORANDUM **
Ana Bertha Santiago-Alvarado, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s decision denying her application for cancellation of removal, and denying her motion to remand. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual determinations, including the determination of continuous physical presence. Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 850-51 (9th Cir.2004). We review for abuse of discretion the denial of a motion to remand. Castillo-Perez v. INS, 212 F.3d 518, 523 (9th Cir.2000). We deny the petition for review.
Substantial evidence supports the agency’s determination that Santiago-Alvarado failed to establish the requisite continuous physical presence for cancellation of removal. See 8 U.S.C. § 1229b(b)(l)(A).
The BIA did not abuse its discretion in denying Santiago-Alvarado’s motion to remand because the BIA considered the evidence she submitted and acted within its broad discretion in determining that the evidence was insufficient to warrant reopening. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002) (BIA abuses discretion if denial of motion is “arbitrary, irrational, or contrary to law”).
Contrary to Santiago-Alvarado’s contention, the proceedings were not “so fundamentally unfair that [she] was prevented from reasonably presenting [her] case.” Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000) (internal quotation marks and citation omitted).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.